Title: To George Washington from Tench Tilghman, 4 June 1785
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore 4th June 1785

Your favor of the 2d reached me this day—which was as soon as I expected your answer—Had your terms been agreeable to Mr Falconer, I do not think he would have suited all the purposes for which you wanted him—He is more a Man of letters than a Man of Business—and altho’ he might have managed your Correspondencies, I do not apprehend he would have made much hand of your Business abroad. The tutorage of the Children was a matter which he would not have wished to have undertaken—Having had no personal acquaintance with this Gentleman myself, I could not have answered for his temper or political principles.
I should imagine young Men of as good Education as this Country generally affords, and of respectable families also, might be found, who would be ambitious of the post you want filled. Their time would be profitably and agreeably passed, and I may add, without flattery, they could not carry with them into the World a better recommendation than that of General Washington. I shall still be upon the lookout for you, and shall occasionally mention those Characters that fall in my way, untill I find you are supplied.
I sent you a few days past by the Alexandria packet, addressed to Colo. Fitzgerald, 357 feet of 2 Inch white pine plank—@

               
                  22/6 ⅌Ct
                  £4.3.9
               
               
                  Carriage on Board
                  3   
               
               
                  Maryland Currency—
                  £4.6.9
               
            
You cannot make me happier than by giving me oppertunities of convincing you how sincerely I am Dear Sir Your most affect: & very humble Servt

Tench Tilghman

